DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 02/14/2022, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-14 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a NON-TRANSITORY COMPUTER READABLE MEDIUM AND CONTENT INFORMATION DISTRIBUTION SERVER WITH USAGE OF LOCATION INFORMATION OF MOBILE DEVICE.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
a.	Claim 1: “. . . a first control process that includes, in response to receiving of a radio signal used for short-range wireless communication from a transmitter, temporarily activating a location information detector that detects location information, and causing the location information detector to detect the location information; and a second control process that includes transmitting the location information detected by the location information detector to a server that provides a service utilizing the location information.”
b.	Claim 6: “. . . managing content information in association with attribution information of the content information; managing location information of a portable terminal in association with identification information of the portable terminal, the portable terminal being a portable terminal that receives distribution of the content information, the location information being detected by a location information detector by temporarily activating the location information detector in response to the portable terminal receiving a radio signal used for short-range wireless communication from a transmitter; accepting, from the portable terminal, a distribution request for the content information; in response to the accepting of the distribution request, extracting the content information having the attribute information suited for the location information associated with identification information of the portable terminal that is making the distribution request; and distributing the extracted content information to the portable terminal that is making the distribution request.”
b.	Claim 13: “. . . A processor, configured to: manage content information in association with attribution information of the content information; manage location information of a portable terminal in association with identification information of the 
b.	Regarding claims 2-5, 7-12, 14, the instant claims are dependent on allowable claims and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675